COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Victor Keith Wilson v. The State of Texas

Appellate case number:     01-18-00509-CR

Trial court case number: 95CR0904

Trial court:               10th District Court of Galveston County

        Although the supplemental record indicates that a copy of the record was sent to appellant
by the trial court clerk, appellant has filed a motion asserting that he did not receive the record and
requests (1) another copy of the record and (2) an extension of time to file his pro se response to
appointed counsel’s Anders brief. The motion is GRANTED.
        The trial court clerk shall, no later than 10 days from the date of this order, provide another
copy of the record, including the clerk’s record, the reporter’s record, and any supplemental
records, to appellant. The trial court clerk shall further certify to this Court, within 15 days of the
date of this order, the date upon which delivery of the record to appellant is made.
        Appellant’s pro se response to appointed counsel’s brief shall be filed within 60 days of
the date of this order. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah Beth Landau_____
                                 Acting individually


Date: __May 23, 2019_